THIRD DIVISION
                                    MILLER, J.,
                               RAY and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                    August 26, 2014




In the Court of Appeals of Georgia
 A12A2506. COOK et al v. GLOVER.

      B RANCH, Judge.

      In Cook v. Bottesch, 320 Ga. App. 796 (740 SE2d 752) (2013), this Court

addressed whether the Georgia Department of Community Health (DCH) correctly

imposed an asset transfer penalty on four applicants for Medicaid benefits. In three of

the cases,1 this Court reversed the ruling of the relevant superior courts that had

reversed the penalty imposed by DCH. Id. In Case No. A12A2506, which is now

again before us, we reversed the decision of the superior court, which had upheld the

penalty imposed by DCH on applicant Jerry L. Glover. Id. On writ of certiorari, the

Supreme Court of Georgia reversed that portion of our decision in Cook v. Bottesch,


      1
        Cook et al. v. Bottesch, Case No. A12A2268; Cook et al. v. Shorey, Case No.
A12A2269; and Cook et al. v. Robertson, Case No. A13A0006. In April 2013, this
Court issued remittiturs to the trial court in each of those cases.
320 Ga. App. 796, applicable to Case No. A12A2506. See Cook v. Glover, ___ GA.

___ (Case No. S13G1127, decided July 11, 2014). We therefore vacate that portion

of our earlier opinion applicable to Case No. A12A2506, adopt the Supreme Court’s

opinion as our own with regard to that case, and affirm the judgment of the superior

court.

         Judgment affirmed. Miller and Ray JJ., concur.




                                          2